ELDER, Judge,
dissenting.
I respectfully dissent because the majority’s opinion disregards the commission’s factual finding that appellant did not refuse medical treatment. Because the commission’s factual findings are supported by credible evidence, I would affirm the commission’s award.
Code § 65.2-603(B) bars a claimant from receiving further compensation if the employee unjustifiably refuses to accept medical services provided by the employer. Whether or not a claimant has “refused” medical treatment is a question of fact. “[Fjactual findings of the commission are binding on appeal.” Spruill v. C.W. Wright Constr. Co. 8 Va.App. 330, 332, 381 S.E.2d 359, 360 (1989); see Code § 65.2-706(A). When reviewing the factual findings of the commission on appeal, we are required to “review the evidence in the light most favorable to the prevailing party.” R.G. Moore Bldg. Corp. v. *157Mullins, 10 Va.App. 211, 212, 390 S.E.2d 788, 788 (1990). Furthermore, “[fjactual findings of the ... commission will be upheld on appeal if supported by credible evidence.” James v. Capitol Steel Constr. Co., 8 Va.App. 512, 515, 382 S.E.2d 487, 488 (1989).
The commission found that claimant’s current unsuccessful attempt to quit smoking was not a “conscious or willful refusal to follow the treatment recommendations of [claimant’s] treating physicians regarding smoking.” This finding is supported by credible evidence. Appellant testified that she had smoked cigarettes for over twenty-three years. She stated that although she quit smoking at the time of her first back surgery in January, 1993, she resumed the habit eighteen months later to relieve stress related to a family crisis. The record indicates that claimant first learned on December 8, 1994, during her appointment with Dr. Kostuik, that in order to undergo the additional back surgery she needed to resume work she would have to quit smoking. The evidence reveals that in the seven months between her appointment with Dr. Kostuik and the hearing before the deputy commissioner, claimant reduced her daily consumption of cigarettes by seventy-five percent. Claimant testified that at the time she saw Dr. Kostuik, she was smoking two packs of cigarettes a day. Dr. Zoller wrote in his examination notes on February 22, 1995 that claimant had reduced her smoking to ten cigarettes per day. At the hearing on June 8, 1995, claimant testified that she was down to a quarter of a pack per day and that she was still continuing her effort to “try and stop altogether.” In addition, the record does not establish that employer offered claimant any medical treatment to assist her personal attempt to end her smoking habit. In light of claimant’s long history, credible evidence supports the commission’s finding that claimant’s unsuccessful attempt to quit smoking does not constitute a willful refusal of the back surgery she needs to return to work.
In addition, the majority’s reasoning also indicates that it did not view the evidence in the light most favorable to claimant, the prevailing party below. Specifically, the evidence of claimant’s significant, continuing progress over a *158seven-month period to end her twenty-three year smoking habit is circumstantial proof of her good faith effort to meet the conditions of her required back surgery. In addition, claimant has not rejected medical treatment to expedite her complete abandonment of cigarettes because employer has not offered such treatment. However, the majority does not construe this evidence in claimant’s favor as required by our standard of review and instead concludes that “[i]t is mere supposition that Hamilton has done the best she can to stop.” This conclusion is at odds with the evidence in the record when viewed in the light most favorable to claimant.
The majority’s reasoning overlooks the limited role of an appellate court in cases appealed from the commission. As our Supreme Court has stated,
We do not retry the facts before the Commission nor do we review the weight, preponderance of the evidence, or the credibility of witnesses. If there is evidence or reasonable inference that can be drawn from the evidence to support the Commission’s findings, they will not be disturbed by this Court on appeal, even though there is evidence in the record to support contrary findings of fact.
Caskey v. Dan River Mills, Inc., 225 Va. 405, 411, 302 S.E.2d 507, 510-11 (1983). Although the majority might not agree with how the commission weighed the evidence before it, this Court is not the fact finder in this case.
Because I would affirm the commission’s conclusion that appellant did not refuse medical treatment, I would reach the second issue raised by employer: whether claimant unjustifiably refused suitable employment when she declined a position offered by employer. However, I would hold that this issue is now moot. See Hankins v. Town of Va. Beach, 182 Va. 642, 643-44, 29 S.E.2d 831, 832 (1944) (stating that once a controversy between litigants ceases to exist, “it is the duty of every judicial tribunal not to proceed to the formal determination of the apparent controversy ... ”). The commission awarded claimant temporary total disability benefits effective as of December 19, 1994, consistent with Dr. Zoller’s revised opin*159ion. The commission did not order retroactive payments. Based on this award, no employment offered by employer can be suitable for claimant because claimant’s incapacity to work has been total since December 19, 1994. Thus, any controversy arising from claimant's denial of employer’s offer of employment has ceased to exist.
For the foregoing reasons, I respectfully dissent.